DETAILED ACTION
The following claims are pending in this office action: 1-9, 12-22, and 43-44
The following claims are amended: 1-3, 6, 17, and 20-22
The following claims are new: 43-44
The following claims are cancelled: 10-11, and 23-42
Claims 1-9, 12-19, 22, and 43-44 are rejected. This rejection is FINAL.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/07/2021 has been considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, an initialed and dated copy of Applicant’s IDS form 1449 filed 05/07/2021 is attached to the instant Office action.
Previous Objections Withdrawn
The previous objections to claims 1-9 and 12-20 are withdrawn based on the amendments.  
The previous 35 U.S.C. § 112(b) rejections to claims 1-9 and 12-22 are withdrawn based on the amendments. 
RESPONSE TO ARGUMENTS AND REMARKS
Applicant’s arguments filed in the amendment filed 07/20/2021 have been fully considered but are moot in view of new grounds of rejection.  
Claims 1-9, 13, 16-19 remain rejected under 35 USC § 103.  Applicant notes: …for example, claim 1 recites, among other things, “receiving touch events at an input device of the first component that identify a personal identification number (PIN),” “identifying touch event characteristics of the touch events,” and “generating a block of information comprising a concatenation of the PIN and the touch  below.  
Independent claim 22 remains rejected under 35 USC § 103 as the amended claim 22 adds the same limitations as above, and are similarly mapped to Andreasson (US Pub. 2011/0219459) below.  
Dependent claims 12 and 14 remains rejected under 35 USC § 103 as they depend on the same new limitations above, and the limitation is similarly mapped to Andreasson (US Pub. 2011/0219459) below.  
Dependent claim 15 remains rejected under 35 USC § 103 as it depends on the same new limitations above, and the limitation is similarly mapped to Andreasson (US Pub. 2011/0219459) below.  
The new claims 43 and 44 are rejected 35 USC § 103 in view of Andreasson (US Pub. 2011/0219459) below.  
Allowable Subject Matter
Claims 20 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Objections
Claim 44 is objected to because of the following informalities:
Claim 44 depends on claim 42 which is a canceled claim.  It seems that this is a typo, and examiner suggests replacing “the method of claim 42” with “the method of claim 43”.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-9, 13, 16-19, 22 and 43-44 are rejected under 35 U.S.C. 103 as being unpatentable over Kocher et al., (US Pub. 2013/0173928) (hereinafter “Kocher”) in view of Jakobsson et al. (US Patent No. 7502933) (hereinafter “Jakobsson”) and in view of Andreasson (US Pub. 2011/0219459) (hereinafter “Andreasson”).   Kocher and Jakobsson are included in the IDS dated 01/24/2019.   
As per claim 1, Kocher teaches encrypting the block of information based on a first encryption key acquired from a first memory of the first component associated with a second decryption key in a second component of the device so as to generate an encrypted block of information; ([Kocher, para. 0011]in the encrypting device, each plaintext segment [a block of information] is encrypted with a secret keys [based on a first encryption key] to create the corresponding encrypted segment [an encrypted block of information].  [Para. 0014] in the decrypting device [the second component of the device] each encrypted segment is decrypted with a corresponding secret key [associated with a second decryption key in a second component of the device] to recover the corresponding plaintext segment.  [Para. 0029] The techniques can be applied in environments involving only one party – i.e. the decrypting device and the encrypting device can be applied in environments where both the encrypting devices and the decrypting device are components on a singular device.  [Para. 0034] the shared secret state may be stored in memory)
generating a message authentication code (MAC) based on the encrypted block of information and the first current version of the first dynamic unique key; and ([Kocher, para.0058] the encrypting device computes a validator V [a message authentication code] based the ciphertext [the encrypted block of information] and an initial secret [the first dynamic unique key] [Para. 0030; 0040] the encrypting device uses entropy redistribution functions to generate the HMAC validator)
([Kocher, para. 0013] the encrypting device outputs the one or more encrypted segments [the encrypted block of information] and the validator [the MAC].  [Para. 0029] The techniques can be applied in environments involving only one party – i.e. the decrypting device and the encrypting device can be applied in environments where both the encrypting devices and the decrypting device are components on a singular device)
Kocher does not explicitly teach accessing, from the first memory of the first component, a first previous version of a first dynamic unique key, the first previous version of the first dynamic unique key being at least partially based on a first original unique key; generating a first current version of the first dynamic unique key based on the first previous version of the first dynamic unique key.  
However, Jakobsson teaches accessing, from the first memory of the first component, a first previous version of a first dynamic unique key, the first previous version of the first dynamic unique key being at least partially based on a first original unique key; ([Jakobsson, col. 19, ln. 61-65] an authentication device [the first component] stores [accessing, from a first memory, the authenticator stores data on a memory - see col. 8, ln. 25-27] a first secret value that is the secret K [a first original unique key], a portion of the secret K, or a variation or derivation thereof.  The authentication device also stores or calculates a second secret value, an event secret [a first previous version of a first dynamic unique key] which is associated with the event state of the device. The event state represented by the event secret is associated with an event which the device can communicate to a verifier. The event secret can be derived from [based on] the first secret value [see col. 20, ln. 6-8])
generating a first current version of the first dynamic unique key based on the first previous version of the first dynamic unique key.  ([Jakobsson, col. 21, ln. 50-52; Fig. 5] a new value of the event secret [a first current version of the dynamic unique key] is derived using the event secret [the first previous version of the first dynamic unique key.  The authentication code [the MAC] is derived using the new value of the event secret [see col. 22, ln. 10-17 and Fig. 3) 
At the time of filing it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Kocher with the teachings of Jakobsson to include accessing, from the first memory of the first component, a first previous version of a first dynamic unique key, the first previous version of the first dynamic unique key being at least partially based on a first original unique key; generating a first current version of the first dynamic unique key based on the first previous version of the first dynamic unique key.  One of ordinary skill in the art would have been motivated to make this modification because by generating an event secret [a dynamic unique key] as described, the authentication device can accurately communicate the state of the authenticating device allowing the verification device to calculate and validate the authenticating device by means of an authentication code created by the new value of the event secret.  (Jakobsson, col. 20, ln. 38 to col. 21, ln. 9; Fig. 3)
Kochner in view of Jakobsson does not teach receiving touch events at an input device of the first component that identify a personal identification number (PIN); identifying touch event characteristics of the touch events; and generating a block of information comprising a concatenation of the PIN and the touch event characteristics.  
However Andreasson teaches receiving touch events at an input device of the first component that identify a personal identification number (PIN); ([Andreasson, Fig. 3; para. 0035] a message is displayed to a user that a PIN should be entered.  Once the user enters the pin, an authorized or unauthorized application [input device of the first component] receives a corresponding signal [touch events] associated with the input of the PIN)
identifying touch event characteristics of the touch events; and ([Andreasson, Fig. 1; para. 0021; para. 0024] data leading to what key was pressed such as the coordinates of the touch-screen pad touched and time stamp of when the touch event occurred [the event characteristics] are identified and sent to the receiving party)
generating a block of information comprising a concatenation of the PIN and the touch event characteristics.  ([Andreasson, para. 0038] a Message Authentication Code is generated from the block of information that is a concatenation of the touch events that correspond to inputting the PIN, the coordinates pressed, and the timestamp associated with the touch event)
At the time of filing it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Kocher with the teachings of Andreasson to include receiving touch events at an input device of the first component that identify a personal identification number (PIN); identifying touch event characteristics of the touch events; and generating a block of information comprising a concatenation of the PIN and the touch event characteristics.  One of ordinary skill in the art would have been motivated to make this modification because using the PIN and characteristics associated with generating the pin allows for creation of fake signals that prevents intruders from acquiring sensitive data or information from users of computing devices. (Andreasson, para. 0019-0020)

As per claim 2, Kocher in view of Jakobsson and in view of Andreasson teaches claim 1. 
Kocher also teaches receiving, at the second component, the message comprising the encrypted block of information and the message authentication code; ([Kocher, para. 0014] during the corresponding decryption process, a decrypting device [the second component] receives encrypted segments [the message comprising the encrypted block of information] and one or more validators [the message authentication code])
generating, at the second component, a control MAC based on the received encrypted block of information and the second current version of the dynamic unique key; and ([Kocher, para. 0064] the device computes the expected validator [a control MAC], by using the same derivation process as the encrypting device [based on the received encrypted block of information and the second current version of the dynamic unique key])
upon determining that the control MAC matches the MAC, determining that the message is authentic and that therefore the first component originated the message. ([Kocher, para. 0064; para. 0065] the expected validator is compared with the received validator.  If they match, the decryption process is successful and the decrypted output is returned)
Kocher does not explicitly teach accessing, from a second memory of the second component, a second previous version of a second dynamic unique key, the second previous version of the second dynamic unique key being at least partially based on a second original unique key; generating the second current version of the dynamic unique key based on the second previous version of the dynamic unique key.  
However, Jakobsson teaches accessing, from a second memory of the second component, a second previous version of a second dynamic unique key, the second previous version of the second dynamic unique key being at least partially based on a second original unique key; ([Jakobsson, col. 5, ln. 67 to col. 6, ln. 3] the verifier implements the same methods to determine the event secret.  The authentication device and the verifier device can be implemented in a single device such as a general purpose computer or microprocessor [see col. 6, ln. 24-36].  The verifier device [the second component] stores [the verifier stores data on a memory – see col. 7, ln. 25-30] a first secret value that is the secret K [a second original unique key], a portion of the secret K, or a variation or derivation thereof.  The authentication device also stores or calculates a second secret value, an event secret [a second previous version of a second dynamic unique key] which is associated with the event state of the device. The event state represented by the event secret is associated with an event which the device can communicate to a verifier. The event secret can be derived from [based on] the first secret value)
the second current version of the dynamic unique key based on the second previous version of the dynamic unique key.  ([Jakobsson, col. 5, ln. 67 to col. 6, ln. 3] the verifier implements the same methods to determine the event secret.  A new value of the event secret [a second current version of the dynamic unique key] is derived using the event secret key [the second previous version of the second dynamic unique key], upon the first derivation, the initial value is replaced)
At the time of filing it would have been obvious to one of ordinary skill in the art to combine the teachings of Kocher and Jakobsson for the same reasons as disclosed above.

As per claim 3, Kocher in view of Jakobsson and in view of Andreasson teaches claim 2. 
Kocher also teaches further comprising decrypting, by the second component, with the second decryption key acquired from a second memory of the second component, the second decryption key associated with the first encryption key, the encrypted block of information. ([Kocher, para. 0014] in the decrypting device... [the second component] each encrypted segment [the encrypted block of information] is decrypted with the one or more corresponding [associated with the first encryption key] secret keys [with a second decryption key] to recover the plaintext segment.  [Para. 0034] the secret key is stored in memory [acquired from a second memory] of the decryption device [of the second component]) 

As per claim 4, Kocher in view of Jakobsson and in view of Andreasson teaches claim 2. 
Jakobsson also teaches wherein (1) the first previous version of the first dynamic unique key and the second previous version of the second dynamic unique key are identical; and (2) the first current version of the first dynamic unique key and the second current version of the second dynamic unique key are identical. ([Jakobsson, col. 5, ln. 67 to col. 6, ln. 3] The verifier implements the same methods to determine the event secret, and so the first previous version of the first dynamic unique key and the second previous version of the second dynamic unique key are identical, and the first current version of the first dynamic unique key and the second current version of the second dynamic unique key are identical)
At the time of filing it would have been obvious to one of ordinary skill in the art to combine the teachings of Kocher and Jakobsson for the same reasons as disclosed above.

As per claim 5, Kocher in view of Jakobsson and in view of Andreasson teaches claim 2. 
Jakobsson also teaches wherein the first original unique key has been stored within the first memory of the first component at the time of manufacturing the first component, and wherein the second original unique key has been stored within the second memory of the second component at the time of manufacturing the second component. ([Jakobsson, col. 14, ln. 61-66] the first original key and the second original key could have been stored at the time of manufacturing within the memory of the respective devices)
At the time of filing it would have been obvious to one of ordinary skill in the art to combine the teachings of Kocher and Jakobsson for the same reasons as disclosed above.

As per claim 6, Kocher in view of Jakobsson and in view of Andreasson teaches claim 2. 
Jakobsson also teaches wherein generating a first current version of the first dynamic unique key based on the first previous version of the first dynamic unique key is further based on a first current version of a key serial number (KSN) and wherein generating the second current version of the second dynamic unique key based on the second previous version of the second dynamic unique key is further based on a second current version of the KSN.  ([Jakobsson, col. 5, ln. 67 to col. 6, ln. 3; col. 5, ln. 61-62] both the verifying and the authenticating device generates a dynamic value [the first current version of the KSN and the second current version of the KSN].  The new value of the event secret depends on the dynamic value [the first current version of the KSN and second current version of the KSN] [see col. 21, ln. 19-22, and claim 2 – the new value of the event secret is derived using the previous value of the event secret].  [Col. 21, ln. 49-51] the value of the first current version of the first dynamic unique key based on the first previous version of the dynamic unique key and value of the second current version of the second dynamic unique key based on the second previous version of the second dynamic unique key [see claims 1 and 2 above] are further based on the dynamic value [the first and second current versions of the KSN])
At the time of filing it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Kocher with the teachings of Jakobsson to include wherein generating a first current version of the first dynamic unique key based on the first previous version of the dynamic unique key is further based on a first current version of a key serial number (KSN) and wherein generating the second current version of the second dynamic unique key based on the second previous version of the second dynamic unique key is further based on a second current version of the KSN.  One of ordinary skill in the art would have been motivated to make this modification because the dynamic unique key [the KSN] established in this way results in a different authentication value over different instances, and allow for different event states that gives different authentication code values associated with the same device. (Jakobsson, col. 20, ln. 38 to col. 21, ln. 9)

As per claim 7, Kocher in view of Jakobsson and in view of Andreasson teaches claim 6. 
Jakobsson also teaches wherein the transmitting, to the second component the encrypted block of information and the MAC further comprises transmitting the first current version of the KSN, the receiving further comprises receiving the second current version of the KSN, and wherein the second version of the KSN is the first current version of the KSN. ([Jakobsson, col. 26, ln. 15-26] the authenticating device transmits authentication data including the encrypted block of information [encrypted data – user data that can be stored in a manner accessible to the verifier that prevents it from being compromised– see col. 17, ln. 5-7; the user data may be encrypted – see col. 26, ln. 1-6; the encrypted user data is used to generate the MAC and is equivalent to the plaintext segment in Kocher – see Fig. 2], the MAC [the authentication code that communicates to the verifier whether the device is authenticated – see col. 2, ln. 14-16], and dynamic value [the first current version of the KSN – see claim 2 above] which is received by the verifying device [all three of these elements are transmitted to/received by the verifier/second component – see col. 15, ln. 15-16: the user data – see col. 26, ln. 20-21]; the authentication code – see col. 27, ln. 25-26; and the dynamic value – see col. 26, ln. 21-24].  The new value of the event secret depends on the dynamic value [the first current version of the KSN and second current version of the KSN] [see col. 21, ln. 19-22, and claim 2 – the new value of the event secret is derived using the previous value of the event secret])
At the time of filing it would have been obvious to one of ordinary skill in the art to combine the teachings of Kocher and Jakobsson for the same reasons as disclosed above.

As per claim 8, Kocher in view of Jakobsson and in view of Andreasson teaches claim 1. 
Kocher also teaches wherein the first encryption key is a public key, the second decryption key is a private key and wherein the block of information is encrypted and decrypted based on an asymmetric algorithm using the public key and the private key. ([Kocher, para. 0034] the secret key [the first encryption key/second decryption key pair that encrypts the block of information] may be implemented by public key cryptographic techniques which are encrypted and decrypted based on an asymmetric algorithm such as by Diffie-Hellman key exchange)

As per claim 9, Kocher in view of Jakobsson and in view of Andreasson teaches claim 1. 
([Kocher, para. 0034] the secret key [the first encryption key/second decryption key pair that encrypts the block of information] may be implemented by symmetric algorithms such as AES)

As per claim 13, Kocher in view of Jakobsson and in view of Andreasson teaches claim 2. 
Kocher also teaches wherein the MAC and the control MAC are generated according to at least one of a keyed-hash message authentication code (HMAC), cipher-based message authentication code (CMAC), a one-key CBC-MAC (CMAC) and a parallelizable message authentication code (PMAC). ([Kocher, para. 0040; para. 0042; para. 0058; para. 0032] Encryption functions utilized for generating the MAC and control MAC may be based on HMAC and other hash functions.  The encryption functions utilized for generating the ciphertext segment is used to generate the MAC and control MAC [thus, a cipher based MAC].  Other varieties of block cipher based hash function and MAC constructions are known in the art and may also be employed [see para. 0032])

As per claim 16, Kocher in view of Jakobsson and in view of Andreasson teaches claim 1. 
Kocher also teaches wherein the first component is one of a touch controller and an isolated secured area of a processor and the second component is a secure element.  ([Kocker, para. 0115] the encryption [the first component] and the decryption [the second component] can be implemented in smart-cards where the encryption/decryption is secure from external attacks [in a secure and isolated areas].  [Para. 0137] the systems also can be implemented as ATMs or door entry systems which contain a touch controller)


	Jakobsson also teaches encrypting the block of information (encrypted data – user data that can be stored in a manner accessible to the verifier that prevents it from being compromised– see Jakobsson, col. 17, ln. 5-7; the user data may be encrypted – see col. 26, ln. 1-6; the encrypted user data is used to generate the MAC and is equivalent to the plaintext segment in Kocher – see Fig. 2)
is further based on a current version of a noise acquired from the first component ([Col. 1, ln. 32-45 encrypted data of a secret that is specific to a particular entity or user [a current version of the secret] is acquired from the authenticating device [the first component].  [Col. 30, ln. 4-7] the secret, including the current version of the secret that the block of information based is based on, is a value that is generated in a manner that prevents their disclosure to an attacker i.e. by a random number generator [or generated by noise]), 
the first current version of the KSN is based on a first previous version of the noise acquired from the first memory of the first component, ([Col. 15, ln. 20-55] the dynamic value [the first current version of the KSN, see claim 6 above] is uniquely associated with [is based on] a particular pre-determined time interval which is derived from a secret that is shared between the device and the verifier [the secret that is specific to a particular entity or user – see col. 1, ln. 32-45].  The secret is updated by applying a function to their previous state, and so, the dynamic value is based on a first previous version of the secret [see col. 23, ln. 58-61].  [Col. 30, ln. 4-7] the secret, including the secret that the dynamic value is associated with, are values that are generated in a manner that prevents their disclosure to an attacker i.e. by a random number generator [or generated by noise])
wherein the accessing from the second memory of the second component further comprises accessing a second previous version of the noise [(Col. 9, ln. 1-4; col. 30, ln. 23-67] registrars are available to store secrets, including the previous version of the secret, so that they are accessed by the device [both the verifier and authentication components].  The previous version of the noise is accessed when generating the dynamic value [second current version of the KSN] see Col. 15, ln. 20-55)
and wherein the second current version of the KSN is based on the second previous version of the noise comprises ([Col. 15, ln. 20-55] the dynamic value [second current version of the KSN, see claim 6 above] is uniquely associated with [is based on] a particular pre-determined time interval which is derived from a secret that is shared between the device and the verifier [the secret that is specific to a particular entity or user – see col. 1, ln. 32-45].  The secret is updated by applying a function to their previous state, and so, the dynamic value is based on a first previous version of the secret [see col. 23, ln. 58-61; col. 30, ln. 23-67].  [Col. 30, ln. 4-7] the secret, including the secret that the dynamic value is associated with, are values that are generated in a manner that prevents their disclosure to an attacker i.e. by a random number generator [or generated by noise]): 
and wherein the method further storing, in the first memory of the first component, the first current version of the noise as the first previous version of the noise (The secret is updated [stored in memory] by applying a function to their previous state, and so, the first current version of noise is stored as the first previous version of the noise [see col. 23, ln. 58-61])
storing, in the second memory of the first component, a second current version of the noise as the second previous version of the noise.  ([Jakobsson, col. 9, ln. 1-4; Col. 30, ln. 23-67] the secret is stored on the authenticator [the first memory of the first component] and the current version of the secret becomes the previous version of the secret [see col. 15, ln. 51-54 in conjunction with col. 23, ln. 58-61].   [Col. 30, ln. 4-7] secrets are values that are generated in a manner that prevents their disclosure to an attacker [or generated by noise])
At the time of filing it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Kocher with the teachings of Jakobsson to include wherein encrypting the block of information is further based on a current version of a noise acquired from the first component, the first  noise acquired from the first memory of the first component, wherein the accessing from the second memory of the second component further comprises accessing a second previous version of the noise and wherein the second current version of the KSN is based on the second previous version of the noise and wherein the method further comprises: storing, in the first memory of the first component, the first current version of the noise as the first previous version of the noise; and storing, in the second memory of the first component, a second current version of the noise as the second previous version of the noise.  One of ordinary skill in the art would have been motivated to make this modification because by using a dynamic secret value that is the previous secret value and based on a random number or noise, an attacker who gains access to a single instance of the data will not be able to recreate a past value and cannot predict the value, where the verifier can as it has the history of the dynamic verifier, and the noise associated with such history. (Jakobsson, col. 28, ln. 62-67 and col. 29, ln. 1-15)

As per claim 18, Kocher in view of Jakobsson and Andreasson teaches claim 17. 
Jakobsson teaches where in the first current version of the KSN is further based on a previous version of the KSN, the second current version of the KSN is further based on a second previous version of the KSN and wherein the method further comprises: ([Jakobsson, col. 15, ln. 20-22] the dynamic value of the authenticating device [the first and second current version of the KSN] is based on is a numerical value that changes over time [is based on, respectively, a first and second previous version of the KSN])  
storing, in the first memory of the first component, the first current version of the KSN as the first previous version of the KSN; ([Jakobsson, col. 16, ln. 16-20] the dynamic value [the first current version of the KSN] of the authenticating device [the first component] is stored in the first memory [the authenticator stores data on a memory - see col. 8, ln. 25-27] as the first previous version of the KSN [as the value is updated over time - see claim 17])  
 ([Jakobsson, col. 5, ln. 67 to col. 6, ln. 3; col. 26, ln. 15-26] the verifier determines the dynamic value in the same way as the authenticating device as they must be synchronized with each other.  The result is, correspondingly stored in the second memory [the verifier stores data on a memory – see col. 7, ln. 25-30)
At the time of filing it would have been obvious to one of ordinary skill in the art to combine the teachings of Kocher and Jakobsson for the same reasons as disclosed above.

As per claim 19, Kocher in view of Jakobsson and in view of Andreasson teaches claim 17. 
Jakobsson also wherein the KSN is based on multiple previous versions of the noise. ([Jakobsson, col. 15, ln. 20-44; Col. 30, ln. 23-67] the dynamic value [the KSN, see claim 6 above] is uniquely associated with [is based on] a particular pre-determined time interval which is associated with multiple secrets [multiple previous version of the noise] [see col. 15, ln. 51-54].  [Col. 30, ln. 4-7] the secrets, including the secret that the dynamic value is associated with, are values that are generated in a manner that prevents their disclosure to an attacker i.e. by a random number generator [or generated by noise])
At the time of filing it would have been obvious to one of ordinary skill in the art to combine the teachings of Kocher and Jakobsson for the same reasons as disclosed above.

Claim 22 recites a system comprising 
a processor; (Kocher, Fig. 8, element 800)
a non-transitory computer-readable medium comprising instructions; (Kocher, Fig. 8, element 803)
a first component comprising a first memory, the first component being operatively connected to the processor (Kocher, Fig. 8, element 806; [para. 0029] the techniques of this patent can be applied in environments involving only one party, but are understood to be a first [encryption] and second [decryption] component; [para. 0100] the cryptographic hardware encrypts all data to RAM memory];
a second component comprising a second memory, the second component being operatively connected to the processor and the first component; (Kocher, Fig. 8, element 805; [para. 0029] the techniques of this patent can be applied in environments involving only one party; [para. 0100] the cryptographic hardware decrypts all data being fetched from RAM];
the processor, upon executing the instructions, being configured to cause the steps disclosed in the method of claim 1, has claim language that is identical or substantially similar to that of claim 1, and thus is rejected with the same rationale applied against claim 1. 

As per claim 43, Kocher in view of Jakobsson and Andreasson teaches claim 1.
Andreasson also teaches, wherein at least one of the touch event characteristics comprises noise collected from a touch screen controller corresponding to the input device.  ([Andreasson, para. 0022] the system creates fake signal events with enough noise to make it impossible to observe the true signal for any unauthorized malicious user.  [Para. 0026] The noise may be added by the touch screen controller hardware corresponding to the input device)
At the time of filing it would have been obvious to one of ordinary skill in the art to combine the teachings of Kocher and Andreasson for the same reasons as disclosed above.

As per claim 44, Kocher in view of Jakobsson and Andreasson teaches claim 43.
Andreasson also teaches, wherein the noise is configured to increase an unpredictability of the encryption of the block of information.  ([Andreasson, para. 0039-0040] the fake signals are inserted to be as similar to the real signal as possible using a rate of insertion that is significantly higher than the real signals to allow the real signals [block of information] to be lost in the noise [increase unpredictability of the block of information].  [Para. 0050] In an embodiment, the block of information is encrypted, and the unpredictability of the encrypted block is increased in the same manner)
At the time of filing it would have been obvious to one of ordinary skill in the art to combine the teachings of Kocher and Andreasson for the same reasons as disclosed above.

Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kocher in view of Jakobsson, in view of Andreasson as applied to claims 2 and 12 above, and further in view of Iwata T., Kurosawa K. (2003) OMAC: One-Key CBC MAC. In: Johansson T. (eds) Fast Software Encryption. FSE 2003. Lecture Notes in Computer Science, vol 2887. Springer, Berlin, Heidelberg. https://doi.org/10.1007/978-3-540-39887-5_11 (hereinafter “Iwata”).   

As per claim 12, Kocher in view of Jakobsson and in view of Andreasson teaches claim 2. 
Kocher also teaches other varieties of block cipher to be used for generating MAC and the control MAC.  ([Kocher, para. 0032) alternatively, other varieties of block cipher based MAC constructions are known in the art and may be employed [see para. 0032])
Kocher does not explicitly teach wherein the MAC and the control MAC are generated according to a cipher block chaining message authentication code (CBC-MAC).
However, Iwata explicitly teaches wherein the MAC and the control MAC are generated according to a cipher block chaining message authentication code (CBC-MAC).  ([Iwata, pg. 132, sec. 1.1] CBC MAC is the simplest and most well-known algorithm to make a MAC from a block cipher, and then goes on to disclose that algorithm)
At the time of filing it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Kocher and Jakobsson with the teachings of Iwata to include wherein the MAC and the control MAC are generated according to a cipher block chaining message authentication code . (Iwata, pg. 132, sec. 2.2; pg. 129, sec. 1.1)

As per claim 14, Kocher in view of Jakobsson, in view of Andreasson and further in view of Iwata teaches claim 12. 
Kocher also teaches wherein the cipher block chaining message authentication code uses at least one of a DES algorithm, an AES algorithm, a Rivest Cipher 6 (RC6) algorithm, an International Data Encryption Algorithm (IDEA) algorithm and a 3DES algorithm. ([Kocher, para. 0040; para. 0041; para. 0032] Encryption functions utilized for generating the MAC and control MAC may be based on hash functions such as DES, AES and other hash function and MAC constructions that are known in the art)

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kocher, in view of Jakobsson, and in view of Andreasson as applied to claim 1 above, and further in view of Krishnamurthy (US Pub. 2008/0148186) (hereinafter “Krishnamurthy”).   

As per claim 15, Kocher in view of Jakobsson and in view of Andreasson teaches claim 1. 
Kocher also teaches wherein the block of information comprises one of a personal identification code (PIC) and [a correspondence table of a scrambled keypad]. ([Kocker, para. 0137] cryptographic identity verification system are taught such as cryptographic smartcards of all kinds that are substantially compliant with ISO 7816 [which allows PIC microcontrollers to communicate with smartcards].  A correspondence table of a scrambled keypad is taught later)
Kocher does not explicitly teach a corresponding table of a scrambled keypad.  
([Krishnamurthy, para. 0021] the parshing/scramble module generates a random keypad on a display to extract the needed payment information. [Para. 0032] the SP application [correspondence table] maps [corresponds to] the random keypad value to the correct value and the correct value sent to the intended application)
At the time of filing it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Kocher and Jakobsson with the teachings of Krishnamurthy to include a correspondence table of a scrambled keypad.  One of ordinary skill in the art would have been motivated to make this modification because such a correspondence table would be a simple and effective device that allows the user to enter critical data in a secure manner. (Krishnamurthy, para. 0003)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The follow prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Hoffman et al. (US Pub. 2015/0199039) discloses noise, including capacitive touch potentials 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHE LIU whose telephone number is (571) 272-3634.  The examiner can normally be reached on Monday - Friday: 8:30 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on (571) 272-3862.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/Z.L./Examiner, Art Unit 2493                                                                                                                                                                                                        
/CARL G COLIN/Supervisory Patent Examiner, Art Unit 2493